902 F.2d 15
UNITED STATES of America, Plaintiff/Appellee,v.Enrique MENDOZA, Jr., Defendant/Appellant.
No. 89-10215.
United States Court of Appeals,Ninth Circuit.
May 1, 1990.Order Dismissing Appeal July 5, 1990.

1
Before WIGGINS and KOZINSKI, Circuit Judges, and QUACKENBUSH*, District Judge.

ORDER

2
The opinion filed November 17, 1989, 890 F.2d 176 (9th Cir.1989) and amended March 16, 1990 is withdrawn and vacated.  The mandate issued on April 10, 1990 is recalled.


3
SO ORDERED.

ORDER

4
We dismiss this appeal.  In this appeal, Mendoza challenged the propriety of the sentencing court's upward departure from the applicable Guideline range.  In an opinion issued on November 17, 1989, and amended on March 16, 1990, we vacated that sentence and remanded for resentencing.  On May 1, 1990, we vacated the amended opinion with the intent of publishing a new opinion.  However, on December 20, 1989, after the first opinion was issued, Mendoza was resentenced within the applicable Guideline range.  Because he does not challenge the propriety of his new sentence, any discussion of the propriety of his previous sentence is no longer necessary or appropriate.


5
APPEAL DISMISSED.



*
 Hon. Justin A. Quackenbush, United States District Judge for the Eastern District of Washington, sitting by designation